DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 19, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the channel has mechanical retaining features that are capable of retaining a majority of the photocurable dental material within the tray”, however the specification attributes the retention to the walls of the tray rather than the mechanical retaining features (“the impression is contained in the tray dimension by the external wall of the tray” page 18, lines 4-5 of the present specification).  The mechanical retaining features are instead cited to eliminate the need for adhesive (“to eliminate the need for tray adhesive” and “to create a highly retentive layer at the bottom of the impression tray plate” page 17, lines 26-27 and page 18 line 1; emphasis added to show that the retentive features only retain a layer of the material at the bottom and it is the walls that retain the rest within the tray form.  It is therefore unclear exactly what is being structurally claimed by this limitation since the mechanical retention features 100 can only contain a bottom portion of the material and not a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kipke et al. (US 5,487,662) in view of Wang (US 4,553,936).
Kipke shows a dental tray comprising a body having a channel for receiving a quantity of photocurable dental material (Fig. 1-3, 5-6 for instance), at least one illuminator placed in the body of the dental tray (either 18 or 150), wherein the at least one illuminator is a light source (18) or is a light pipe (156) which transmits light energy from a separate light source.  With respect to claim 2, the dental material is not positively recited as part of the tray and Kipke is capable of holding such a dental material.  With respect to claims 3-5, comprising a first half with a groove to hold the illuminator (lower half of tray with groove holding 18 or 150) and a second half with a mechanical retention feature capable of retaining a majority of the dental material upon exposure (upper half of tray that interfaces with dentition and any impression material).  With respect to claim 7, the at least one illuminator is a light pipe (optical fibers/pipes 156 as seen in Fig. 7).  With respect to claims 8-9, the at least one illuminator is at least one light source such as a LED (18).  With respect to claim 12, the dental tray is a full arch tray including the channel capable of retaining a majority of the dental material (Fig. 1-3, 5-6).  With respect to claim 19, further including dispersing features (layer 160 for instance).  With respect to 
Wang similarly teaches a device for taking an impression wherein retentive features are included (30; Fig. 2) capable of retaining a majority of the photocurable dental material within the tray (col. 5, lines 4-23 for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kipke’s device by including the retentive features of Wang in order to aid in retaining impression material within the channel and help hold it there once cured.
With respect to claims 10-11, Kipke/Wang discloses the device as previously described above, but fails to show the at least one light source is a flexible LED strip supported by nitinol.  The Office takes official notice that flexible LED strips are well known in the art and nitinol is a known biocompatible material for use in the mouth.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kipke in view of Wang as applied to claim 1 above, and further in view of Tucker (US 5,890,895).
Kipke/Wang discloses the device as previously described above, but fails to show the mechanical retention features are holes, dovetail slots, or T-slots that form a retentive layer at the bottom of the channel.
Tucker similarly teaches an impression tray wherein the mechanical retention features are holes that allow for the forming of a retentive layer at the bottom of the channel (Fig. 5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kipke/Wang’s device by including the holes/retention means as taught by Tucker in order to provide a stronger interlocking between the impression material and tray, and to direct excess material away from the dentition. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues the 112 issue, but then cites page 17-18 which supports the previous and present 112 rejection.  Citations from this cited portion have been provided in the 112 to increase clarity.  From the specification, it is not just the mechanical features 100 that keep the majority of material within the tray, but a combination of the walls and the retention features.  Without the walls and just the retention features, a majority of the material would fall away to the sides.  Wang was incorporated to show what was believed to best represent the current claims, in that retention features 30 of Wang are provided at the top of the tray to therefore retain a majority of the material within the tray.
It is therefore unclear what Wang is missing with respect to the presently rejected claims.
New claims 23-24 reciting the specific retention means have been addressed with the Tucker reference, which discloses the newly claimed structure and appears to show a very similar configuration as Fig. 49 of the present specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772